Citation Nr: 0610468	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  02-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
lateral scar of the right ankle.

2.  Entitlement to an initial compensable evaluation for 
medial scar of the right ankle.

3.  Entitlement to an initial compensable evaluation for scar 
of the left ankle.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in January 2002, the RO denied the 
veteran's claim for a total rating based on individual 
unemployability due to service-connected disability.  In a 
rating decision dated in December 2002, the RO granted 
service connection for lateral and medial scars of the right 
ankle and for a left ankle scar.  A noncompensable evaluation 
was assigned for each of these disabilities, and the veteran 
disagreed with the ratings that were assigned.  This case was 
previously before the Board in November 2003, at which time 
it was remanded for additional development of the record.

As noted in the November 2003 remand, in his notice of 
disagreement submitted in January 2003, the veteran referred 
to a claim for service connection for a scar of the left 
foot.  No action was taken on this claim by the RO.  Several 
statements in the record, including the veteran's substantive 
appeal submitted in February 2003 and a letter dated in 
January 2004, reflect that the veteran has raised the issue 
of entitlement to service connection for a psychiatric 
disability.  In February 2005, the veteran referred to a 
claim for service connection for a neck disability and an 
increased rating for his back disability.  Since these 
matters were not certified or developed for appeal, they are 
referred to the RO for appropriate action.  

The Board also notes that supplemental statements of the case 
issued in December 2005 and January 2006 included the issue 
of entitlement to an increased rating for the veteran's 
service-connected back disability.  However, this issue had 
not been adjudicated in a rating action and, inasmuch as the 
veteran's representative acknowledged this fact in his 
informal hearing presentation in February 2006, this matter 
is not currently before the Board for appellate 
consideration.

The issue of entitlement to a total rating based on 
individual unemployability due to service-connected 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The scar on the lateral aspect of the right ankle is not 
tender or painful, is not productive of any functional 
impairment and is less than 144 square inches.  

2.  The scar on the medial aspect of the right ankle is not 
tender or painful, is not productive of any functional 
impairment and is less than 144 square inches.  

3.  The veteran's left ankle scar is not tender or painful, 
is not productive of any functional impairment and is less 
than 144 square inches.  


CONCLUSIONS OF LAW

1.  An initial compensable evaluation for scar of the lateral 
aspect of the right ankle is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802 
(2005), 7803, 7804, 7805 (as in effect prior to, and after, 
August 30, 2002).  

2.  An initial compensable evaluation for scar of the medial 
aspect of the right ankle is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7802 
(2005), 7803, 7804, 7805 (as in effect prior to, and after, 
August 30, 2002).  

3.  An initial compensable evaluation for a left ankle scar 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802 (2005), 7803, 7804, 7805 (as 
in effect prior to, and after, August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim, to include a 
claim for an increased rating.

The veteran's claims for service connection for scars were 
substantiated in the December 2002 rating decision and, 
therefore, VA no longer had any further duty to notify the 
veteran how to substantiate these claims.  Moreover, his 
filing a notice of disagreement as to the disability rating 
did not trigger additional section 5103(a) notice.  Rather, 
VA was then required to fulfill its statutory duties under 38 
U.S.C. §§ 5104 and 7105 and regulatory duties under 38 C.F.R. 
§ 3.103.  

In that regard, statements of the case issued in May 2002 and 
February 2003, as well as supplemental statements of the case 
issued in December 2005 and January 2006 contained the 
criteria for a TDIU, as well as the criteria required for a 
higher rating for the scars.  Statements of the case also 
contained the provisions of 38 C.F.R. § 3.159.  As such, the 
veteran was informed of the need to provide VA with any 
evidence in his possession pertinent to the appeal.  The 
Board concludes that this notice satisfied the VCAA notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the record contains VA 
medical records and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to each claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for scars of each ankle, 
the Board must evaluate the relevant evidence since the 
effective date of the award; it may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803 (as in effect prior to August 30, 3002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (as in effect prior to August 30, 3002).

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805 (as in effect prior to August 
30, 3002).

Under the rating codes that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  Note (1) states that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7802.

The other new rating codes which must be considered include 
that superficial, unstable scars warrant a 10 percent 
evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803.

The new rating code further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
says that for this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe, even 
though amputation of the part would not warrant a compensable 
evaluation. Diagnostic Code 7804.

Other scars will be rated on limitation of function of part 
affected.  Diagnostic Code 7805.

The Board finds that the old and revised schedular criteria 
for rating scars are equally favorable to the veteran.

The evidence supporting the veteran's claim for a compensable 
evaluation for each of his scars consists of his statements 
regarding their severity.  In contrast, the Board concludes 
that the medical findings fail to support the veteran's 
claim.  The April 2001 VA examination demonstrated that the 
scar on the lateral aspect of the right ankle was non-tender.  
The September 2002 VA examination showed that this scar 
measured 5.5 inches in length, the scar on the medial aspect 
of the right ankle was approximately 1 inch, and the scar on 
the left foot was approximately 1.5 inches in length.  

The only abnormal finding concerning the right medial scar 
was slight depression.  This was also noted in the right 
lateral scar, as was the fact that its color was lighter with 
hyperpigmentation at the distal end.  Slight elevation of the 
left ankle scar was reported, and there was 
hyperpigmentation.  All other findings pertaining to the 
scars were normal.  In this regard, the Board points out that 
all the scars were non-tender, and there was no adherence, 
ulceration, disfigurement or underlying tissue loss.  In 
addition, there was no inflammation, edema or disfigurement.  
Finally, the Board emphasizes that the scars did not result 
in any functional limitation.  

In the absence of tenderness or functional limitation, there 
is no clinical basis on which a compensable evaluation may be 
assigned for the scars of the veteran's right or left ankle.  
The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the severity of his scars.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for a compensable rating for a scar of the lateral 
right ankle, a scar of the medial right ankle, or a scar of 
the left ankle.  


ORDER

An initial compensable evaluation for lateral scar of the 
right ankle is denied.

An initial compensable evaluation for medial scar of the 
right ankle is denied.

An initial compensable evaluation for scar of the left ankle 
is denied.

	(CONTINUED ON NEXT PAGE)


REMAND

The veteran also asserts that a total rating based on 
individual unemployability due to service-connected 
disability is warranted.  

In a Statement in Support of Claim dated in March 2004, the 
veteran argues that a work assessment had been done by 
Goodwill of Huntington, West Virginia.  No attempt has been 
made to obtain this report.  

As noted above, the veteran has raised claims for service 
connection for a psychiatric disability and a neck 
disability.  In light of the veteran's claim for a total 
rating, the Board finds that the issues of entitlement to 
service connection for psychiatric and neck disabilities are 
inextricably intertwined with that claim.  The Court has held 
that a claim that is inextricably intertwined with another 
claim which remains undecided and pending before VA must be 
adjudicated prior to a final order on the pending claim.  
Harris v. Derwinski, 1 Vet. App. 180 (1990).  Accordingly, 
Board adjudication of the issue of entitlement to a total 
rating based on individual unemployability due to service-
connected disability will be deferred pending completion of 
the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the work 
assessment report performed by Goodwill 
of Huntington, West Virginia.

2.  The RO must adjudicate the claims for 
service connection for psychiatric and 
neck disabilities.

3.  If either decision with respect to 
the claims for service connection for 
psychiatric or neck disabilities is 
adverse, and the veteran files a timely 
notice of disagreement, he and his 
representative should be furnished a 
supplemental statement of the case and 
provided an opportunity to respond.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim for 
a total rating based on individual 
unemployability due to service-connected 
disability may be granted.  If not, he 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, regardless of 
whether the appellant perfects an appeal 
with respect to the claims for service 
connection for psychiatric or neck 
disabilities.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


